    Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 1 of 26 PageID #: 964


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

         CHAMPION SALT, LLC,                         )
                                                     )
                  Plaintiff,                         )
                                                     )
                     v.                              )            Case No. 4:21-CV-00755-JAR
                                                     )
         MARK J. ARTHOFER, et al.,                   )
                                                     )
                  Defendants.                        )

                          FINDINGS OF FACT, CONCLUSIONS OF LAW
                           AND PRELIMINARY INJUNCTION ORDER

         This matter is before the Court on Plaintiff Champion Salt, LLC’s (“Champion”) Motion

for Preliminary Injunction. (Doc. 3). On June 22, 2021, Champion filed this action against

Defendants Mark J. Arthofer (“Arthofer”) and affiliated entities alleging breach of contract (Count

I), violation of the Defend Trade Secrets Act (“DTSA”) (Count II), violation of the Missouri

Computer Tampering Act (Count III), and civil conspiracy (Count IV). (Doc. 1). The same day,

Champion filed a Motion for Temporary Restraining Order (“TRO”) and Preliminary Injunction.

(Doc. 3). On June 25, 2021, this Court held a hearing on Champion’s motion for TRO, and the

parties proceeded to enter a TRO by consent. (Doc. 18). The consent TRO, which remains in effect,

provides that Defendants may not “[s]olicit Champion’s customers and prospective customers” or

engage in the “sale of any products or services that are competitive” with Champion in certain

states, among other restrictions. (Id. at § 1(i-ii)). The Court later granted in part Defendants’ motion

to amend the TRO. (Doc. 64). 1




1
 Also fully briefed and pending before this Court is Champion’s Motion for Contempt and to Enforce Temporary
Restraining Order. (Doc. 22).
                                                                                                          1
 Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 2 of 26 PageID #: 965


          On July 23, 2021, the parties appeared before this Court for a hearing on Champion’s

motion for preliminary injunction. Because the parties could not complete the hearing that day, the

Court continued the hearing until August 11, 2021 and found that good cause existed to continue

the TRO in full force and effect. (Doc. 57). On both dates, Champion appeared by counsel Brian

Kaveney and Ida Shafaie, while Defendants appeared in person and by counsel James Martin.

Champion presented its case and adduced testimony from Lisa Myers (“Myers”), Champion’s

Chief Operating Officer and Chief Financial Officer. For Defendants, Arthofer himself testified,

as did Defendants’ long-term counsel in Iowa, Brian J. Kane (“Kane”).

          Following the hearing, the Court again found good cause to continue the TRO in full force

and effect until it had an opportunity to consider the evidence and enter its written order. (Doc.

75). The parties have submitted proposed findings of fact and conclusions of law. (Docs. 84, 85).

The Court has considered the arguments and evidence presented at the hearing and in the parties’

briefing, as well as all affidavits and exhibits submitted on the record, including in connection with

the TRO hearing. For the reasons stated herein, the Court will grant Champion’s motion for

preliminary injunction.


                                          FINDINGS OF FACT

          1. Champion supplies bulk de-icing salt to snow and ice management contractors,

municipalities, and distributors. Champion supplies its salt by the ton via truckloads, barges, laker

vessels and ocean vessels to customers throughout the Midwest. Champion contracts with

terminals to store salt and permit designees to make deliveries from the terminals. (Doc. 1 at ¶¶

11-12).

          2. Effective June 1, 2020, Champion, Arthofer, and Defendant Skyline Mixing and Sales,




                                                                                                    2
 Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 3 of 26 PageID #: 966


LLC (“Skyline”) executed a Services Agreement (the “Services Agreement”) pursuant to which

Skyline agreed to provide Sales Services and Mixing Services within a defined “Territory”

including Kentucky, Tennessee, Kansas, Minnesota, Iowa, Missouri, Illinois, Michigan,

Wisconsin, Indiana, and Ohio. (Doc. 1-3). All parties were represented by counsel when

negotiating the Services Agreement. (Id. at § 17(l); Doc. 80 at 7-8).

       3. § 6 of the Services Agreement is titled “Term; Termination” and includes the

following key provisions:

           •   § 6(a): The term of this Agreement (the “Term”) shall commence on the date hereof
               and shall continue until May 31, 2025 unless earlier terminated in accordance with
               this Agreement. The Term shall automatically renew for successive one (1) year
               periods (with each such renewal being part of the Term) unless either party provides
               prior written notice to the other party that it does not wish to renew the Term at
               least ninety (90) days prior to the end of the then current Term.

           •   § 6(b): Subject to applicable law, Champion shall have the right to terminate the
               Term for good cause . . . . In the event that good cause exists, Champion may, in
               lieu of terminating this Agreement (but without limiting any other remedy of
               Champion), eliminate any or all of Skyline’s rights to be the exclusive
               representative hereunder, thereby rendering any or all such rights non-exclusive,
               provided, however, that prior to the elimination of any exclusivity, Skyline shall
               have a period of thirty (30) days to cure (if capable of being cured) such alleged
               good cause after receipt of written notice alleging good cause from Champion, and
               if cured within such period of time, then Skyline’s rights to be the exclusive
               representative hereunder shall continue in full force and effect.

           •   § 6(c): Subject to applicable law, Skyline shall have the right to terminate the Term
               for good cause. “Good cause,” as used in this subsection (c), means (i) Champion
               breaches this Agreement, (ii) Champion experiences a Change of Control . . . . In
               the event of a termination of the Term in accordance with clause (ii) of this
               subsection, the restrictions in Section 11 shall terminate as of the effective date of
               such termination. Notwithstanding the foregoing, prior to terminating this
               Agreement pursuant to clause (i), Skyline shall have provided thirty (30) days prior
               written notice and, if capable of being cured, an opportunity to cure during such
               period.

       4. § 10 of the Services Agreement is titled “Confidentiality” and defines what

constitutes “Confidential Information,” establishes restrictions on use by the “Receiving Party,”

and provides for the return and/or destruction of any Confidential Information on request by the
                                                                                                   3
 Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 4 of 26 PageID #: 967


“Disclosing Party.” § 10(c) limits the Receiving Party to using confidential information “solely for

the purpose of performing its obligations [under the Services Agreement] and for no other

purpose.”

       5. § 11 of the Services Agreement, titled “Non-Competition and Non-Solicitation,”

imposes restrictive covenants on Arthofer and Skyline “[i]n order to protect the Champion Parties’

interests, including confidential or trade secret business information, relationships with clients,

goodwill, and the investment in the engagement.” Subject to § 6(c), the restrictive covenants apply

during the Term and “for a period of two (2) years following the termination of the Term.” Pursuant

to § 11(d), however, Champion “agrees and acknowledges that in no event shall the non-

competition, non-solicitation or other restrictive covenant provisions set forth in this Section 11

apply if the Agreement is terminated by Champion pursuant to Section 6(a) or terminated by

Skyline pursuant to Section 6(c).” During such times that the restrictive covenants are in effect,

Arthofer and Skyline may not:

             •   (i) engage in the marketing, distribution and/or sale of any products or services
                 that are competitive with any products or services marketed and/or sold by any
                 Champion Party anywhere in the Territory, provided that, if the Term is expires
                 [sic] as a result of Champion providing a notice of non-renewal pursuant to
                 Section 6(a) or Champion terminating the Term pursuant to Section 6(b)(ii), then
                 this clause (i) shall not be interpreted as prohibiting the marketing, distribution
                 and/or sale of salt mixing and/or treatment services after such expiration or
                 termination;

             •   (ii) engage in the marketing, distribution and/or sale of bulk salt with any
                 operating partner (including any vendor or salt supplier or producer) of any
                 Champion Party or call upon, solicit, contact, divert, take away, do business with
                 or attempt to call upon, solicit, contact, divert, take away or do business with any
                 operating partner of any Champion Party;

             •   (iii) call upon, solicit, contact, divert, take away, do business with or attempt to
                 call upon, solicit, contact, divert, take away or do business with any customer or
                 prospective customer of any Champion Party for products or services marketed
                 and/or sold, by any Champion Party in the Territory, provided that this clause (iii)
                 shall not apply to Legacy Accounts following the expiration or termination of the
                 Term; or
                                                                                                   4
 Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 5 of 26 PageID #: 968



              •   (iv) solicit, hire, recruit, divert, or take away from any Champion Party the
                  services of any of the employees, contractors or agents of any Champion Party,
                  or induce in any way any non-performance of any of the obligations of any such
                  employees, contractors or agents to any Champion Party.

Per § 11(c), Skyline and Arthofer also may not “circumvent, avoid, bypass, or obviate any

Champion Party, directly or indirectly, in any transaction or prospective business relationship

about which [Skyline or Arthofer] learned during the Term.”

         6. § 17(h) of the Services Agreement is titled “Equitable Remedies” and provides that

each party “agrees that money damages may not be a sufficient remedy for any breach of this

Agreement and that the other party(ies) shall be entitled to seek injunctive or other equitable relief

to remedy or prevent any breach or threatened breach of this Agreement.”

         7. § 17(r) of the Services Agreement establishes that the parties would “discuss by May

31, 2022, the possibility of Skyline or [Arthofer] becoming an equity owner in Champion.” The

section further states that there is “no guarantee that this equity ownership will be extended or

obtained, but Skyline’s performance [under the Services Agreement] shall be a consideration

thereof.”

         8. The Services Agreement makes multiple references to “Legacy Customers” and

“Legacy Accounts.” Such customers were clients of Skyline prior to execution of the Services

Agreement, and per § 10(a), all “Legacy Account information shall be considered the Confidential

Information of Skyline.” Additionally, the restrictive covenants in § 11(a)(iii) of the Services

Agreement “shall not apply to Legacy Accounts following the expiration or termination of the

Term.”

         9. Following execution of the Services Agreement, Arthofer and Skyline did call upon

and interact with actual and potential Champion customers in performing their responsibilities.

         10. Champion utilizes a customer relationship management (“CRM”) tool called
                                                                                                    5
 Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 6 of 26 PageID #: 969


PipeDrive. Champion stores sensitive information in PipeDrive, including customer contact

information, order histories, notes regarding customer needs, contract details, and projected sales

data. To allow Skyline employees to access PipeDrive, Champion created a “Midwest” user with

such access and provided the login information to Skyline. (Doc. 4-14 at ¶ 12). Skyline employees,

including Executive Assistant Calvin Koeller (“Koeller”), used the Midwest account to perform

duties and service clients, though the Services Agreement does not explicitly discuss PipeDrive

access.

          11. At some point during the course of performance of the Services Agreement, the parties

began experiencing challenges. In May 2021, Arthofer evaluated his ability to terminate the

Services Agreement and end Skyline’s relationship with Champion. On May 23, 2021, Arthofer

informed his long-term legal counsel, Kane, that he was “looking to terminate the [Services

Agreement] between Champion and Skyline.” The following day, Kane responded by providing

legal advice regarding termination options. Arthofer replied in part: “Basically, I am stuck with

this agreement?” Kane responded that Arthofer was not stuck “if [he] can send a default notice

and they don’t cure.” (Doc. 80 at 26-27).

          12. On May 24, 2021, Koeller sent an e-mail indicating that Arthofer “told us we are done

with Champion” and was “having his attorney write up the contract termination.” (Id. at 29).

Arthofer denies that he told Koeller that Skyline was done with Champion. (Id. at 29-30).

          13. On May 21 and May 26, 2021, an individual using the Midwest user credential issued

to Skyline took actions in PipeDrive which were registered in an audit log as “Downloaded

exported Deals.” On May 28, 2021, an individual using the same credentials took actions which

were registered in the audit log as “Deleted deals.” (Doc. 4-15 at 1). Champion learned of these

actions on or about June 1, 2021. (Doc. 4-1 at ¶ 31).

          14. Scott Sutter is the Vice President for Project Management at Investa Management,
                                                                                                 6
 Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 7 of 26 PageID #: 970


which provides resources and services to Champion, including PipeDrive implementation. (Doc.

4-14 at ¶¶ 2-4). In a declaration before this Court, Scott Sutter has stated that he reviewed the

PipeDrive audit log and determined that an individual using the Midwest user credentials

“accessed and downloaded nearly all of Champion’s PipeDrive database information pertaining to

the Midwest Region,” including customer contact and pricing information, and then on May 28,

2021 “attempted to delete hundreds of sets of contact information for potential customers.” (Id. at

¶¶ 15-17).

       15. In a declaration before this Court, Koeller has acknowledged that he “was the primary

Skyline user of PipeDrive” but also claims that numerous Champion employees had access to the

Midwest user account. (Doc. 58-2 at ¶¶ 10-12). Koeller states that he did not download and then

attempt to delete the relevant customer information from PipeDrive. Instead, Koeller insists he was

merely organizing data, specifically by converting lost or open bids from the 2020-2021

purchasing season into leads for the 2021-2022 season. (Id. at ¶¶ 16-23). Defendants put forth

evidence at the preliminary injunction hearing suggesting that, per PipeDrive’s website, such

actions as described by Koeller could be misinterpreted as mass downloads and deletions.

       16. In May and early June of 2021, Arthofer exchanged multiple communications with

Gary Perlmuter (“Perlmuter”), Chief Executive Officer of Champion. These communications

broadly and somewhat contradictorily included concerns regarding performance of the Services

Agreement, negotiations of Arthofer’s potential equity ownership in Champion, consideration of

Arthofer as a potential replacement for Myers as Chief Operating Officer of the Midwest division,

and eventually Arthofer’s desire to terminate the Services Agreement. (Docs. 4-4 – 4-13, Doc. 80

at 22-25; Doc. 86 at 70).

       17. On May 31, 2021, Arthofer proposed a meeting with Perlmuter to discuss potential



                                                                                                 7
 Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 8 of 26 PageID #: 971


equity ownership and an officer position in Champion, stating: “[W]e have to put decision making

into hyper speed to make Champion all that it can be. I am ready to rock this thing!! I hope you

are?” (Doc. 4-4). Despite this apparent excitement, the follow-up e-mails demonstrate that the

relationship between Skyline and Champion had become irreparably strained.

          a. On Friday, June 4, 2021, Perlmuter indicated that he was “not sure it’s a good idea
             for [Arthofer] to press for a call right now” because there was “some shock with the
             amount of past due [accounts receivable] and (more importantly) salt inventory left
             on the ground in the Midwest. There’s a lot of inventory, and hence money, on the
             ground throughout the Midwest. They’re not going to want to talk about buying
             more salt for the Midwest and identifying locations for salt sales until the inventory
             and [accounts receivable] issues are cleared up.” (Doc. 4-5 at 1).

          b. Approximately 20 minutes later, Arthofer responded in frustration stating “[a]s far
             as me and my contract with the experience I have had this past season it may be best
             if we part ways.” Arthofer also represented that he would “let the sales team . . .
             know on Monday that [Champion] is exiting the Midwest seems to be the vibe I am
             getting.” Finally, Arthofer requested that Perlmuter “[p]lease send my release to my
             contract” because he “will be moving on.” (Id.).

          c. Later that evening, following additional communications, Arthofer e-mailed
             multiple Champion representatives: “I feel as though Champion is exiting the
             Midwest so I would appreciate that my contract be terminated . . . . I will be
             proceedings with termination papers on Monday. I will let my sales team know that
             we will not be doing sales under the Champion name in 2021-22. Do know that I
             have been trying to work with Champion to come to some kind of resolution and to
             no avail has there been any attempt on Champion[‘s] part to remedy. Thanks for the
             experience I would like to say it has been a good one but it hasn’t.” (Doc. 4-6).

       18. On or about June 5, 2021, having received the above e-mails from Arthofer, Perlmuter

contacted Investa Management and requested that it change the passwords for the e-mail addresses

issued to Skyline and Arthofer, though the e-mail accounts remained active. (Doc. 4-1 at ¶¶ 31-

32). Around the same time, Champion restricted Defendants’ access to PipeDrive.

       19. On June 7, 2021, Myers sent two e-mails informing salt terminals that Defendants

“were no longer associated with Champion.” (Doc. 86 at 33-35). Myers testified that she discussed

these communications with Perlmuter, and that she sent the e-mails in order to protect salt



                                                                                                 8
 Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 9 of 26 PageID #: 972


inventory in light of Arthofer’s June 4, 2021 communications indicating he planned to terminate

the Services Agreement.

        20. On June 9, 2021, Skyline’s counsel sent a letter to Perlmuter regarding the Services

Agreement. (Doc. 4-7). The letter expresses Skyline’s position that the “actions of Champion to

terminate the relationship established in the Services Agreement constitute a termination by

Champion without good cause,” and therefore “the restrictive covenants set forth in Section 11 of

the Services Agreement . . . do not apply to Skyline or Mark Arthofer and are of no further force

or effect.” (Id. at 2). Perlmuter received this document on June 10, 2021 but did not respond. (Doc.

4-1 at ¶ 40).

        21. Defendants contend that on June 17, 2021, Skyline’s counsel sent a follow-up letter to

Gary Perlmuter concerning the Services Agreement. The letter “again ask[s] for the immediate

return of all information and contracts related to the Legacy Accounts” considering Champion had

allegedly “terminated the Services Agreement with Skyline.” (Doc. 38-3).

        22. In June 2021, apparently believing Champion had unilaterally terminated without

cause, Defendants began rapidly and aggressively pursuing bulk salt sales, including with existing

Champion customers (albeit primarily Legacy Customers):

           a. On June 8, 2021, a Champion customer requested cancellation of an agreement
              executed May 4, 2021 for the purchase of approximately $800,000 in salt. The
              customer explained that it had been advised by Arthofer that Champion would not
              be able to fulfill the order. (Doc. 4 at 6-7; Doc. 4-1 at ¶ 35).

           b. On June 10, 2021, Arthofer sent an e-mail with the subject “salt pricing” and
              attached a spreadsheet of Champion’s salt pricing at terminals throughout the United
              States. (Doc. 4 at 7; Doc. 4-8).

           c. On June 14, 2021, Koeller e-mailed Arthofer and indicated that a Champion
              customer had called seeking to diversify its suppliers. Koeller suggested supplying
              the customer with salt. (Doc. 4 at 7; Doc. 4-9).




                                                                                                   9
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 10 of 26 PageID #: 973


          d. On June 15, 2021, Koeller e-mailed Skyline employees a template letter that Legacy
             Customers could send to Gary Perlmuter in order to terminate their relationship with
             Champion and transfer such relationship to Skyline. (Doc. 4 at 7; Doc. 4-10).

          e. On June 16, 2021, Arthofer told his team: “I need to acquire as many sales contracts
             as we possibly can.” (Doc. 4-12). The same day, Koeller sent an e-mail proudly
             announcing the creation of Skyline Salt Solutions, which “has separated from
             Champion” and would “provide the same great services, with expanded products.”
             (Doc. 4 at 7; Doc. 4-13).

          f. On June 18, 2021, Koeller e-mailed salt pricing to a Champion customer and asked
             if the customer preferred to “redo the contracts through Skyline.” (Doc. 4-1 at ¶ 49).

       23. There is currently pending before this Court Champion’s Motion for Contempt and to

Enforce Temporary Restraining Order. (Doc. 22). In the motion, Champion alleges that

Defendants fulfilled a salt delivery for Arconic Davenport LLC (“LLC”) in violation of the TRO.

(Doc. 23). Defendants respond that the delivery was an oversight and had been arranged prior to

issuance of the TRO. This Court deferred consideration of Champion’s motion after concluding

that it appears “Defendants may have violated the strict language of the TRO, but [ ] any violation

was not in bad faith and can be remedied by money damages.” (Doc. 42 at 3). At the July 23, 2021

preliminary injunction hearing, Myers testified that an Arconic employee informed her that

Arconic made payments for these deliveries to Defendants, who then failed to direct the funds to

Champion. On cross-examination, Myers admitted that the payments were actually rejected by

Defendants, as confirmed by Arthofer on direct examination. (Doc. 86 at 11, 69).


                                       CONCLUSIONS OF LAW

       24. In deciding whether to grant or deny a motion for preliminary injunction, the Court

must consider four factors: (1) the likelihood the moving party will succeed on the merits; (2) the

threat of irreparable harm to the movant; (3) the balance between this harm and the injury that

granting the injunction will inflict; and (4) the public interest. Dataphase Sys., Inc. v. C.L. Sys.,

Inc., 640 F.2d 109, 113 (8th Cir. 1981). The inquiry is “whether the balance of equities so favors
                                                                                                  10
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 11 of 26 PageID #: 974


the movant that justice requires the court to intervene to preserve the status quo until the merits

are determined.” Id. Since Dataphase, the Eighth Circuit has generally held that the likelihood of

success on the merits is the most significant factor. See Barrett v. Claycomb, 705 F.3d 315, 320

(8th Cir. 2013). Still, “[n]one of these factors is by itself determinative,” and “in each case the four

factors must be balanced to determine whether they tilt toward or away from granting injunctive

relief.” West Pub. Co. v. Mead Data Cent., Inc., 799 F.2d 1219, 1222 (8th Cir. 1986). The moving

party bears the burden to establish the need for a preliminary injunction. Chlorine Inst., Inc. v. Soo

Line R.R., 792 F.3d 903, 014 (8th Cir. 2015).

       25. Based on the entire record, this Court concludes that Champion has carried its burden

of establishing that preliminary injunctive relief is warranted.


   A. Likelihood of Success on the Merits

       Unclean Hands

       26. Defendants contend that Myers “inexcusably attempted to mislead the Court” regarding

the Arconic payments and, accordingly, Champion cannot recover pursuant to the doctrine of

unclean hands. (Doc. 85 at 11-14).

       27. “No rigid formula exists for the Court to apply the doctrine of unclean hands. It requires

the free and just exercise of discretion.” Dream Team Collectibles, Inc. v. NBA Props., Inc., 958

F. Supp. 1401, 1418 (E.D. Mo. 1997) (citing Johnson v. Yellow Cab Co., 321 U.S. 383, 387

(1944)). The “guiding doctrine” provides that “he who comes into equity must come with clean

hands,” and parties seeking to recover “shall have acted fairly and without fraud or deceit as to the

controversy in issue.” Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806,

814-15 (1945) (citations and internal quotations omitted) (emphasis added). To dismiss a claim on

grounds of unclean hands, courts in this district typically require a “substantial nexus” between

                                                                                                     11
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 12 of 26 PageID #: 975


the claim and the action establishing unclean hands. See Nestle Purina Petcare Co. v. The Blue

Buffalo Co. Ltd., No. 4:14-CV-859 RWS, 2016 WL 4272241, at *3-4 (E.D. Mo. Aug. 12, 2016)

(citing Shaver v. Heller & Merz Co., 108 F. 821, 834 (8th Cir. 1901)).

       28. In its discretion, this Court finds that Myers’ testimony, though somewhat misleading,

does not preclude Champion from obtaining a preliminary injunction. Myers’ statements

concerning the Arconic payment are far more relevant to Champion’s pending motion for contempt

than the larger issues in this litigation. Myers did not outright lie to the Court, though she certainly

insinuated that Defendants accepted payment for a Champion delivery. The testimony is

essentially immaterial to this motion, however, considering Defendants (i) have admitted that they

solicited other Champion customers throughout June 2021 and (ii) promptly impeached Myers’

credibility and clarified the rejection of the Arconic payment on cross-examination and through

Arthofer’s testimony. Defendants have not cited any precedent where a court has denied equitable

relief purely because a plaintiff’s witness offered misleading testimony on such a minor matter.

       29. The Court advises both parties to proceed with caution when lobbing allegations of

unclean hands or abuse of process. While testifying on critical matters concerning the events

surrounding the alleged termination of the Services Agreement, both Kane and Arthofer made

statements which were squarely contradicted by e-mail evidence. Kane insisted that “Mr. Arthofer

has never asked [him] how to get out of the Services Agreement.” (Doc. 86 at 61). Arthofer backed

up this story, claiming that prior to June 4, 2021 he “did not confer [with his counsel] to terminate”

the Services Agreement. Yet Arthofer e-mailed Kane on May 23, 2021: “I am looking to terminate

the [Services Agreement],” and Kane responded with advice regarding termination options. (Doc.

80 at 25-26). Arthofer then insisted he did not inform Skyline employees that he was done with

Champion Salt. Yet Koeller sent an e-mail on May 24, 2021 stating: “Mark told us we are done



                                                                                                     12
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 13 of 26 PageID #: 976


with Champion.” (Id. 28-29). These misrepresentations go to more central issues than Myers’

testimony concerning the Arconic payment.


       Adequacy of Champion’s Evidence

       30. Defendants argue that Champion has not put forth sufficient evidence to justify

injunctive relief. At the preliminary injunction hearing, Champion only adduced testimony from

Myers but otherwise relied on its filings, including affidavits from relevant parties. While the Court

may have preferred that Champion present additional witnesses to substantiate its case, the Court

finds that there is sufficient evidence to grant the preliminary injunction. Many of the key facts are

undisputed, and much of this case turns on the Court’s interpretation of the Services Agreement.

The Eighth Circuit has confirmed that district courts may receive and consider affidavits on a

motion for preliminary injunction. See Wounded Knee Legal Def. Fund / Offense Comm. v. Fed.

Bureau of Investigation, 507 F.2d 1281, 1286-87 (8th Cir. 1974); see also Movie Sys., Inc. v. MAD

Minneapolis Audio Distribs., 717 F.2d 427, 432 (8th Cir. 1983).


       Breach of Contract (Count I)

       31. Under Missouri law, a claim for breach of contract requires “(1) the existence and terms

of a contract; (2) that plaintiff performed or tendered performance pursuant to the contract; (3)

breach of the contract by defendants; and (4) damages suffered by the plaintiff.” Keveney v.

Missouri Mil. Acad., 304 SW.3d 98, 104 (Mo. banc 2010). Both sides agree, either implicitly or

explicitly, that the parties voluntarily executed the Services Agreement and that the restrictive

covenants in the agreement are generally valid and enforceable (except as to the Legacy

Customers, according to Defendants). Champion contends that Defendants have violated the

restrictive covenants, which remain in effect. Defendants argue that the restrictive covenants are

of no further force and effect because Champion prematurely repudiated the contract.
                                                                                                   13
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 14 of 26 PageID #: 977


       32. First, the Court finds that the restrictive covenants are “no more restrictive

than necessary to protect [Champion’s] legitimate interests” because they are reasonably limited

in time (two years following termination) and scope (competitive services and interacting with

former customers in the Territory) and therefore enforceable under Missouri law. See Whelan Sec.

Co. v. Kennebrew, 379 S.W.3d 835, 841 (Mo. banc 2012). The Missouri Supreme Court has held

that non-competition agreements are enforceable “only to the extent that the restrictions protect

the employer’s trade secrets or customer contacts.” Healthcare Servs. of the Ozarks, Inc. v.

Copeland, 198 S.W.3d 604, 610 (Mo. banc 2006) (citations omitted). Defendants do not dispute

that they had substantial access to Champion’s proprietary information through PipeDrive and

other systems and formed meaningful customer relationships while acting as Champion’s

representative. Missouri courts have also consistently affirmed the reasonableness of two-year

terms for restrictive covenants. See Alltype Fire Prot. Co. v. Mayfield, 88 S.W.3d 120, 123 (Mo.

Ct. App. 2002) (citation omitted) (“The term of two years, furthermore, is supported by the

overwhelming weight of case authority.”).

       Defendants argue that the restrictive covenants are unenforceable as to the Legacy

Customers because Champion does not have a legitimate interest in protecting information

regarding the Legacy Customers. Under the Services Agreement, “Legacy Account information

shall be considered the Confidential Information of Skyline,” and following termination,

“Champion shall have no further rights to use the Legacy Account information.” (Doc. 1-3 at §

10(a)). This does not mean, however, that Champion lacks any protectable interest as it relates to

the Legacy Customers. Defendants do not deny that they had access to Champion’s pricing

information and other key details of Champion’s strategy during the year in which they performed

under the Services Agreement. The Court also notes that, pursuant to § 11(a)(iii) and as reflected

in this Court’s modification of the TRO, the parties established more limited restrictive covenants
                                                                                                14
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 15 of 26 PageID #: 978


as to the Legacy Customers following termination. Defendants can solicit Legacy Customers

following termination per § 11(a)(iii) but may not offer any services competitive with Champion

in the Territory per § 11(a)(i). Sophisticated parties represented by counsel negotiated these

provisions, and the Court finds that this is a reasonable, enforceable restrictive covenant

considering the unique status of the Legacy Customers. Therefore, the Court determines that the

restrictive covenants found in § 11 of the Services Agreement are enforceable under Missouri law.

       33. Second, the Court finds that Champion is likely to succeed on its claim that Defendants

breached the Services Agreement by using Champion’s confidential information to offer

competitive services in June 2021. Pursuant to § 10(c) of the Services Agreement, Arthofer and

Skyline agreed that Champion’s confidential information “shall be used . . . solely for the purpose

of performing [Skyline and Arthofer’s] obligations hereunder and for no other purpose.”

Confidential information is explicitly defined in § 10(a) to include “bid analyses and information,

customer contracts and analysis, costs, [and] pricing” as well as Champion’s “rates, terms and

proposals for river terminals, and bulk salt customers and their tonnages,” among other

information. These provisions unquestionably “by their terms or by their nature would be

reasonably interpreted as surviving the expiration or termination of the Term” and therefore “shall

survive the expiration or termination of the Term.” (Doc. 1-3 at § 6(d)). Regardless of whether

Champion terminated the Services Agreement as alleged by Defendants, the use of Champion’s

confidential pricing information as reflected in the June 2021 e-mails constitutes a clear breach of

the Services Agreement’s confidentiality provisions.

       Defendants contend that confidential information concerning the Legacy Customers

actually belongs to Arthofer and Skyline, and therefore Champion has no legitimate interest in

protecting this information. (Doc. 85 at 19-20). But the record reflects that Defendants took and



                                                                                                 15
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 16 of 26 PageID #: 979


attempted to use Champion’s entire pricing spreadsheet. (Doc. 4-8). Therefore, the Court finds that

Champion is likely to succeed on the merits of its breach of contract claim.

       34. Second, the Court finds that the restrictive covenants found in § 11 of the Services

Agreement remain in full force and effect, and Champion is likely to succeed on its claim that

Defendants have breached these provisions. § 11(a) specifically provides that the restrictive

covenants shall apply “during the Term and, subject to Section 6(c), for a period of two years

following the termination of the Term.” This Court has identified two provisions in the contract

discussing particular circumstances where certain restrictive covenants shall no longer apply.

Defendants have not identified any other relevant provisions.

           •   § 11(a)(i) states that “if the Term [ ] expires as a result of Champion providing a
               notice of non-renewal pursuant to Section 6(a) or Champion terminating the Term
               pursuant to Section 6(b)(ii), then this clause (i) shall not be interpreted as
               prohibiting the marketing, distribution and/or sale of salt mixing and/or treatment
               services after such expiration or termination.”

           •   § 11(d) states that “in no event shall the non-competition, non-solicitation or other
               restrictive covenant provisions set forth in this Section 11 apply if the Agreement
               is terminated by Champion pursuant to Section 6(a) or terminated by Skyline
               pursuant to Section 6(c).”

Champion has not terminated the Services Agreement pursuant to § 6(a), which discusses non-

renewal after the initial five-year term. Champion has also not terminated pursuant to § 6(b)(ii),

which provides that a change of control of Skyline establishes good cause for termination. Finally,

Skyline has not terminated the Services Agreement for cause pursuant to § 6(c), especially

considering Skyline has not provided formal notice of termination or an opportunity to cure. The

Services Agreement identifies means of termination by which the restrictive covenants (or a

portion thereof) will no longer apply, yet the clear facts reveal that such provisions were not

triggered by Champion’s actions.




                                                                                                  16
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 17 of 26 PageID #: 980


        Defendants offer a clear and potentially accurate version of events. On Friday, June 4,

2021, Arthofer expressed his intent to terminate the Services Agreement the following Monday.

The Court agrees with Defendants that Arthofer’s statements “all reflect taking an action in the

future – it may have been the near future, but it was in the future.” (Doc. 85 at 17). According to

Defendants, Champion then anticipatorily repudiated the Services Agreement by terminating

Defendants’ PipeDrive access and informing terminals that Champion was no longer affiliated

with Skyline. These actions supposedly rendered Defendants unable to perform their duties under

the Services Agreement, though Champion disputes this fact, especially considering the Services

Agreement does not mention PipeDrive or salt terminal access. Only for purposes of this motion

for preliminary injunction, this Court will accept Defendants’ claim that Champion breached the

Services Agreement after receiving Arthofer’s June 4, 2021 e-mail. It seems likely that Champion

quickly terminated Defendants’ access in order to protect its salt inventory, even if the Services

Agreement had not yet been formally terminated. The Court believes that Arthofer’s final June 4,

2021 e-mail in particular demonstrates a clear intent to fully terminate the Services Agreement,

and any claim that Arthofer was only requesting a release from his obligations is uncredible. (Doc.

4-6).

        Even if Champion moved prematurely by cutting off Defendants’ access to PipeDrive and

the terminals, Arthofer responded prematurely by soliciting Champion customers rather than

providing notice and an opportunity to cure the breach (as his counsel had previously suggested).

Critically, Champion’s supposed breach of the Services Agreement does not nullify the restrictive

covenants. Under § 11(d) of the Services Agreement, the restrictive covenants cease applying if

Skyline terminates for cause pursuant to § 6(c), and a breach by Champion constitutes good cause.

Prior to terminating for cause, however, Skyline had an obligation to provide 30 days’ written

notice and an opportunity to cure. Defendants have not at any point suggested that Skyline
                                                                                                17
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 18 of 26 PageID #: 981


provided such notice or an opportunity to cure. It appears to this Court that both parties moved too

quickly and without meaningful consideration of the Services Agreement in the midst of a fast-

moving business dispute. At best, Defendants may establish that the parties mutually terminated

the Services Agreement, but that would leave the § 11 restrictive covenants in effect for another

two years.

       The Court notes, moreover, that the alleged breaches were extremely curable because

Champion could have easily restored PipeDrive access and retracted its communications to the salt

terminals. The purpose of a notice and cure provision is precisely to avoid a scenario like this one.

Courts have repeatedly held that while failure to provide notice and an opportunity to cure does

not typically preclude seeking damages, it is a “common prerequisite[] to the termination of an

agreement.”). Ariens Co. v. Woods Equip. Co., No. 05-C-139, 2006 WL 2597979, at *4 (E.D. Wis.

Sept.9, 2006) (citation omitted); see also G&K Servs., Co. v. Bill’s Super Foods, Inc., No. 3:08-

CV-48 SWW, 2009 WL 2982971, at *20 (E.D. Ark. Sept. 15, 2009) (collecting cases). In short,

the plain language of Services Agreement identifies particular scenarios pursuant to which the

restrictive covenants become void, and Defendants have not alleged that those scenarios occurred.

       The Court recognizes that Missouri has adopted the “first to breach rule,” under which “a

party to a contract cannot claim its benefit where he is the first to violate it.” Randy Kinder

Excavating, Inc. v. J.A. Manning Constr. Co., Inc., 899 F.3d 511, 517 (8th Cir. 2018) (quoting

Barnett v. Davis, 335 S.W.3d 110, 112 (Mo. Ct. App. 2011)). Defendants do not discuss this rule.

Where contracts include a right to cure breaches, however, courts applying the “first to breach”

rule have consistently held that the non-breaching party must first provide notice and opportunity

to cure before being relieved of its obligations. See Milton Reg’l Sewer Auth. v. Travelers Cas.

Surety Co. of Am., 648 F. App’x 215, 217 (3d Cir. 2016) (Holding first to breach rule “gives way

to a more specific one if the contract includes an express provision granting the breaching party
                                                                                                  18
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 19 of 26 PageID #: 982


the opportunity to cure before the contract is terminated.”); Matrix Grp. Ltd., Inc. v. Rawling

Sporting Goods, Co., Inc., No. 4:04-CV-126 ERW, 2005 WL 8176878, at *5 (E.D. Mo. Apr. 13,

2005) (applying Delaware law) (“Because the Court has found the notice and cure provision to be

unambiguous and because there is no dispute that Rawlings failed to provide the opportunity for

cure clearly set forth in the Agreement, the court finds that Rawling’s purported termination of the

Agreement was ineffective.”). The Services Agreement includes an unambiguous provision

explaining the circumstances under which Skyline and Arthofer could be relieved of the restrictive

covenants in § 11 in the event of breach by Champion. Because the requirements of this provision

– notice and opportunity to cure – were not fulfilled, it appears that § 11 remains effective and

Champion is likely to succeed on the merits of its breach of contract claim. For purposes of clarity,

the Court agrees with Defendants that at this point the Services Agreement has been effectively

terminated.


        Defend Trade Secrets Act (Count II) 2

        35. The DTSA creates a cause of action for the “owner of a trade secret that is

misappropriated . . . if the trade secret is related to a product or service used in, or intended for use

in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1). This Court has held that to prevail on

a claim for misappropriation of a trade secret, the plaintiff must show (1) the existence of a

protectable trade secret; (2) misappropriate of those trade secrets by the defendant; and (3)

damages. Phyllis Schlafly Revocable Tr. v. Cori, 512 F. Supp. 3d 916, 931 (E.D. Mo. 2021). A

misappropriation occurs when a person who has acquired or derived knowledge of a trade secret

uses it without the owner’s consent, among other potential means. Id. at 932 (citations omitted).




2
 Because Champion does not discuss Counts III and IV in its Proposed Findings of Fact and Conclusions of Law
(Doc. 84), this Court declines to consider whether Champion is likely to succeed on the merits of those claims.
                                                                                                            19
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 20 of 26 PageID #: 983


        36. For the same reasons discussed above regarding Champion’s confidential pricing

information, this Court finds that Champion is likely to succeed on its DTSA claim. E-mail

evidence in the record shows that on June 10, 2021, after Champion’s alleged anticipatory

repudiation, Arthofer sent a spreadsheet containing Champion’s salt pricing across numerous

terminals. Given Defendants’ clear position that the Services Agreement had already been

terminated at this juncture, as evidenced by Kane’s June 9, 2021 letter, there is no plausible

argument that Arthofer sent this e-mail in the course of providing services under the agreement.

The pricing information is clearly a protectable trade secret which Arthofer appears to have utilized

in violation of the Services Agreement in order to solicit Champion customers.

        37. As to the dispute over PipeDrive, the Court cannot say at this juncture that Champion

is likely to succeed on its claim that Defendants violated the DTSA by downloading and deleting

information from PipeDrive. The parties have offered somewhat contradictory affidavits from

Scott Sutter and Koeller, neither of whom testified at the preliminary injunction hearing. (Doc. 4-

14; Doc. 58-2). Simply put, this Court cannot determine whether Koeller was nefariously

downloading and deleting data as alleged by Champion or merely organizing data in accordance

with his job duties. See Wounded Knee Legal Defense, 507 F.2d at 1287 (citation omitted)

(“[W]here the affidavits relate to controverted factual issues . . . [t]he court should insist, as it did

here, on the presentation of oral testimony which may be subjected to the test of cross-

examination.”).


   B. Threat of Irreparable Harm

        38. Champion has demonstrated that it will suffer irreparable harm if this Court does not

grant a preliminary injunction. Irreparable harm occurs when a party has no adequate remedy at

law, typically because its injuries cannot be fully compensated through an award of damages. Gen.

                                                                                                      20
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 21 of 26 PageID #: 984


Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009). Courts regularly find

irreparable harm where a non-compete agreement states that its breach constitutes irreparable

injury. See, e.g., Church Mut. Ins. Co. v. Sands, No. 14-CV-3119-S-DGK, 2014 WL 3907831, at

*3 (W.D. Mo. Aug. 11, 2014) (Holding that the breach of the non-compete agreement “per se

supports an inference of irreparable harm especially since [defendant] consented in his non-

compete agreement to an injunction against him in the event of breach”). The Services Agreement

specifically states that “money damages may not be a sufficient remedy for any breach of this

Agreement” and that the parties “shall be entitled to seek injunctive or other equitable relief.”

(Doc. 1-3 at § 17(h)).

       39. The Court finds that Champion’s remedy at law is inadequate because damages for

Skyline and Arthofer’s violations of the binding non-competition and non-solicitation provisions

would be difficult if not impossible to measure. Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466,

1473 (8th Cir. 1994); Systematic Bus. Servs., Inc. v. Bratten, 162 S.W.3d 41, 51 (Mo. Ct. App.

2005). Courts in the Eighth Circuit routinely recognize a threat of irreparable harm in similar

circumstances. See H&R Block Tax Servs., LLC v. Haworth, No. 4:15-CV-211, 2015 WL 5601940,

at *4 (W.D. Mo. Sept. 22, 2015) (“Defendant is competing against Plaintiff for its current and

prospective clients. Monetary relief will not adequately protect Plaintiff’s interest in these

relationships, and it cannot fully remedy Plaintiff’s loss of good will, confidential information and

other legitimate business advantage.”).

       40. Defendants contend that Champion has failed to submit evidence of irreparable harm,

and money damages are sufficient to compensate for any potential damages. If Champion were

solely claiming that it risked losing customers and associated profits, injunctive relief would not

necessarily be merited. See MPAY Inc. v. Erie Custom Comput. Applications, Inc., 970 F.3d 1010,

1020 (8th Cir. 2020) (“[I]t appears that any harm [plaintiff] may suffer in the form of lost customers
                                                                                                   21
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 22 of 26 PageID #: 985


and lost profits is quantifiable and compensable with money damages.”). But Champion is not

merely alleging the potential loss of customers. Instead, Defendants have access to all of

Champion’s pricing information and have demonstrated an intent to use such information. In June

2021, Defendants aggressively targeted Champion customers while using Champion’s confidential

pricing information. Defendants have also jeopardized Champion’s goodwill with customers, as

e-mail records indicate that Arthofer informed a customer that Champion would not be able to

supply salt for a substantial order.

      Courts have consistently held that potential misuse of confidential information, such as

customer information and business strategy, along with loss of goodwill, constitute irreparable

harm. See United Healthcare Ins. Co. v. AdvancePCS, 316 F.3d 737, 741 (8th Cir. 2002) (“Loss

of intangible assets such as reputation and goodwill can constitute irreparable injury.”); Perficient

Inc. v. Gupta, No. 4:21-CV-759 HEA, 2021 WL 2805282, at *3 (E.D. Mo. July 6, 2021) (citation

omitted) (“Courts generally hold that the disclosure of confidential information such as customer

information and business strategy will result in irreparable harm to the plaintiff.”); Express Scripts,

Inc. v. Lavin, 2017 WL 2903205, at *8 (E.D. Mo. July 7, 2017) (“Irreparable harm is also properly

presumed where there is evidence that a covenant not to compete is breached or confidential,

proprietary information is being improperly used.”). For these reasons, there is sufficient

likelihood of irreparable harm to justify imposition of a preliminary injunction.


   C. Balance of Harms

       41. The balance between Champion’s risk of irreparable harm and the injury inflicted

by granting the preliminary injunction clearly favors granting injunctive relief. Champion has

persuaded the Court that Defendants possess information that could be used to cause irreparable

harm to Champion in the form of lost customers, contracts, goodwill, and a diminished competitive

                                                                                                    22
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 23 of 26 PageID #: 986


position. Defendants’ aggressive attempts to engage Champion customers in June 2021

demonstrate the extent of harm Champion will suffer absent a preliminary injunction.

        42. As to the risk of harm to Defendants, the Court notes that Defendants are sophisticated

parties who were represented by counsel when they executed the Services Agreement, which both

recognizes the potential propriety of injunctive relief and imposes extensive restrictive covenants

for two years following the term of the agreement. Skyline and Arthofer accepted substantial

benefits in exchange for their relationship with Champion and should not be relieved of such

obligations. See Emerson Elec. Co. v. Rogers, 418 F.3d 841, 846 (8th Cir. 2005) (“[Defendant]

knowingly and voluntarily agreed to be restricted by the covenant, and any perceived harm to him

by the enforcement of the agreement is outweighed by the harm foreseeable to [Plaintiff].”).

Ultimately, the harms to Defendants are self-inflicted. Sierra Club v. U.S. Army Corps of Eng’rs,

645 F.3d 978, 997 (8th Cir. 2011) (balance of harm weighs in plaintiff’s favor where injury to

defendant was “largely self-inflicted”).

        43. The Court also recognizes that Defendants engage in other businesses which are not

related to salt sales and treatment and accordingly will not be prohibited under the preliminary

injunction. Defendants may also offer services outside the Territory covered by the Services

Agreement and to Legacy Customers (with some limitations). The Court disagrees with

Defendants’ assertion that a preliminary injunction would completely shut down their business.

Therefore, Defendants have additional opportunities to earn income during the course of this

litigation.

        44. The Court concludes that the harm Champion has suffered and will continue to suffer

absent a preliminary injunction outweighs any potential harm to Defendants.

   D. Public Interest

        45. The public interest favors Champion because Missouri courts have consistently held
                                                                                                23
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 24 of 26 PageID #: 987


that the enforcement of reasonable restrictive covenants serves the public interest. See Schott v.

Beussnik, 950 S.W.2d 621, 625 (Mo. Ct. App. 1997); see also Haines v. VeriMed Healthcare

Network, LLC, 613 F. Supp. 2d 1133, 1137 (E.D. Mo. 2009) (citation omitted) (“The recognized

benefits of reasonably enforced restrictive covenants are now beyond question.”). More generally,

Missouri courts recognize the public interest in enforcing all contracts. See Home Shopping Club,

Inc. v. Roberts Broad. Co., 989 S.W.2d 174, 179 (Mo. Ct. App. 1998) (citation omitted) (“It is in

the public interest to enforce contractual rights and obligations.”); see also H&R Block Tax Servs.,

LLC v. Cardenas, No. 4:20-CV-00109-SRB, 2020 WL 1031033, at *4 (W.D. Mo. Mar. 3, 2020)

        46. The Court recognizes, however, that the public interest is not substantially implicated

by this contract dispute between private litigants. See Caballo Coal Co. v. Indiana Michigan Power

Co., No. 4:01-CV-1558 CAS, 2002 WL 32727070, at *8 (E.D. Mo. Jan. 10, 2002) (citation

omitted) (“[T]his is largely a dispute among private litigants and therefore, the public interest is

not a significant factor in favor of one party or the other.”).


                                                CONCLUSION

        47. Sophisticated parties represented by counsel voluntarily executed the Services

Agreement. The agreement includes reasonable restrictive covenants which are enforceable under

Missouri law given their limited time and scope, especially considering Defendants’ substantial

access to Champion’s confidential information and customer contacts. The plain language of the

Services Agreement identifies particular circumstances where – because Champion has chosen not

to renew the agreement or Skyline has terminated for cause – the restrictive covenants no longer

apply. Because neither of those events occurred, the restrictive covenants remain in effect.

        Besides the alleged downloading and deletion of the PipeDrive data, there are not

meaningful factual disputes on this motion for preliminary injunction. The Services Agreement

                                                                                                 24
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 25 of 26 PageID #: 988


and various e-mails speak for themselves. A business relationship soured, and it appears that both

parties moved quickly to protect their own interests without carefully considering the particular

language of their contract. Defendants do not deny soliciting Champion customers before they had

received any formal notice of termination or release from the restrictive covenants in the Services

Agreement. Defendants also do not deny using Champion’s pricing information or directing

customers, albeit mostly Legacy Customers, to transition their accounts to Skyline. In these

circumstances, Champion has demonstrated a likelihood of success on the merits of its breach of

contract and DTSA claims, that it will suffer irreparable harm absent injunctive relief, and that the

balance of harms substantially favors granting its motion for a preliminary injunction. For these

reasons, the Court finds and concludes that the Dataphase factors have been

met with respect to Champion’s motion for a preliminary injunction.


       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Champion Salt, LLC’s Motion for Preliminary

Injunction (Doc. 3) is GRANTED. Defendants and their agents, and all other persons who are in

active concert with them, are HEREBY PRELIMINARILY ENJOINED until further Order of

this Court from directly or indirectly:

          i.   Soliciting Champion’s customers and prospective customers, or employees, or
               interfering with or attempting to interfere with Champion’s relationships with any
               of its customers and prospective customers, or employees. Provided, this section
               shall not apply to any Legacy Customers identified in Exhibit C of the Services
               Agreement.

         ii.   Engaging in the marketing, distribution and/or sale of any products or services that
               are competitive with any products or services marketed and/or sold by Champion
               in the states of Kentucky, Tennessee, Kansas, Minnesota, Iowa, Missouri, Illinois,
               Michigan, Wisconsin, Indiana, and Ohio.

        iii.   Possessing, using, or disclosing confidential or trade secret information including
               but not limited to: Champion’s strategy, business plans, methods or policies,
               systems, documentation, research or development projects, trade secrets, any
                                                                                                  25
Case: 4:21-cv-00755-JAR Doc. #: 87 Filed: 09/07/21 Page: 26 of 26 PageID #: 989


                 names and addresses of customers, customer lists, or any other data relating to past,
                 present, or prospective customers, and any other proprietary or Confidential
                 Information as defined by the Services Agreement, including any Confidential
                 Information contained in or repurposed in any medium.

           iv.   Engaging in any action that tends to disparage, dilute the value of, or reflect
                 negatively on Champion or its products or services.

          IT IS FURTHER ORDERED that the bond previously posted remains in full force and

effect.


          Dated this 7th day of September, 2021.

                                                   _______________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE




                                                                                                   26
